POOLE, Circuit Judge,
dissenting:
I can hardly blame the government for wishing to keep the contents of the Levine Memorandum secret. Levine’s chronicle of the investigation includes sensational details of interagency competition and incompetence. Levine was contemptuous of Wheeler and of the conduct of the investigation by the United States Customs Service, and freely criticized both. In addition, some of the most disconcerting portions of the memorandum recount what Levine de*1247scribed as “a nightmarish, failed, buy/bust operation in Panama during which DEA functioned at its absolute worst.” According to Levine, government agents involved in the undercover operation in Panama “were too drunk to deal with on a logical basis,” thereby jeopardizing not just the investigation, but perhaps also the lives of Levine and the others involved in the operation. Given the embarrassing nature of much of Levine’s memorandum, it is little surprise that the government requested the district court to seal portions of it.
Unfortunately the sealed portions of the Levine Memorandum, in addition to lambasting the handling of the investigation, contained some information which could fairly be characterized as material evidence favorable to the defendants. I agree with the majority that the memorandum should have been produced under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963). I cannot agree, however, that withholding the sealed portions of the memorandum constituted prejudicial and hence reversible error.
The majority first argues that the defendants were prejudiced by not having access to Levine’s suspicions that Wheeler had lied about matters collateral to the investigation, such as “high-level business and banking connections in the Cayman Islands,” and allegations of DEA corruption in Florida. Majority at 1241. I do not believe that the failure to diselos.e the memorandum would constitute error on these grounds, since the information would not have been admissible for the purpose of attacking Wheeler’s credibility. The Federal Rules of Evidence bar the use of “[s]pe-cific instances of the conduct of a witness, for the purpose of attacking or supporting the witness’ credibility.” Fed.R.Evid. 608(b); see also United States v. Bosley, 615 F.2d 1274, 1276 (9th Cir.1980) (“[Specific instances of conduct of a witness not resulting in a criminal conviction may not be proved by extrinsic evidence solely for the purpose of attacking the credibility of the witness.”).
At best, the defense could have asked Wheeler about his Cayman Island and DEA corruption claims on cross-examination, but such inquiries would have done little to add to the already impressive quantity and quality of impeaching evidence elicited from Wheeler. Indeed, Wheeler’s untruthfulness was undisputed. In addition to all the other damning activities Wheeler confessed to on direct- and cross-examination, he readily admitted to being a liar:
Q. So you lied about your name often, as part of your career and profession as a criminal?
A. That’s true.
Q. You very often successfully lied and convinced individuals that you were somebody that you were not; am I correct?
A. Yes, that’s true.
Q. As a matter of fact, being a drug dealer, one of the things that you have to have to be a successful drug dealer, as you were for some years, is the ability to lie convincingly; isn’t that true?
A. I wouldn’t — okay, yes, sure.
Q. And you in fact, you know that you know how to lie convincingly?
A. Yes.
Q. You proved it to yourself over and over again over your 25 years as a criminal; isn’t that true?
A. Yes.
Transcript of Proceedings from January 10, 1989 at 426-427. The Levine Memorandum, in comparison to such damning admissions, is relatively innocuous, for it merely reeites Levine’s unsubstantiated suspicions that Wheeler was hyperbolizing his importance and experience in matters unrelated to the subject of the investigation. These suspicions, taken in the context of Levine’s undisguised disdain for Wheeler, add little to the vast quantity of impeaching evidence elicited frbm Wheeler himself. The jury chose to credit Wheeler’s testimony despite his admission on the witness stand that he was a proficient prevaricator. I thus find it improbable that they would have disbelieved him had they known that he had perhaps aggrandized his role in unrelated events. For the same reason, I find it improbable that the jury would have been impressed by Wheeler’s “recantation” of *1248his accusations about DEA corruption. I read Wheeler’s statement as moderating, not recanting, his allegations that a DEA Agent had accepted bribes in Florida at some time in the distant past. But even accepting the majority’s characterization of Levine’s sworn statement, I doubt that the jury would have attached much significance to the fact that Wheeler had made untrue accusations of DEA corruption given that they credited his testimony in spite of his long history of crime and deceit.
For similar reasons I find unpersuasive the majority’s contention that the Memorandum would have been useful in impeaching Agent Levine. The majority invents a contradiction between Levine’s testimony and the Memorandum by asserting that Levine’s testimony described the covert operations “as if they were nothing but an ordinary undercover investigation and ‘sting.’ ” Majority at 1246. The majority therefore concludes that the Memorandum would have been useful for impeaching Levine. Majority at 1246. In fact, contrary to the majority’s assertion, Levine repeatedly expressed his dissatisfaction with the way the investigation had been conducted during the course of his testimony. The following colloquies during cross-examination are illustrative:
Q. And on the twenty-third, when you made the decision to get the defendants back to the United States, you had concluded in your own mind, that, because of all the problems, the mistrust, whatever it was, ... that you didn’t think the deal would ever work out to where your pilots could go down and pick up the drugs, take them out of the country, and then have the defendants pick up the money; isn’t that correct?
[Levine]: My decision was made based on the fact that the government in the running of the case, had so screwed it up, that I didn’t think we could continue looking like drug dealers....
Transcript of Proceedings from February 15, 1989 at 2814-2815.
Q. ... In fact, you questioned what logic they [supervising agents and the U.S. Attorney] used, didn’t you?
[Levine]: Oh, there were a lot of things I questioned about a lot of events and logic that occurred during those days, yes.
Id. at 2840.
Q. So then what you are saying, that different agents told you at different times contradictory statements ... ? [Levine]: Sometimes the same agent would give me contradictory information. I — it was a mess.
Transcript of Proceedings from February 24, 1989 at 3463. In short, the Levine Memorandum would not have contradicted Agent Levine’s testimony since he never misled the jury into thinking that he believed this to be an “ordinary undercover investigation.”
The majority also errs in its assessment of the Memorandum’s value for the purpose of impeaching Agent Robles. The Memorandum would have been useless for this purpose since there is no evidence that Robles shared Levine’s belief that Wheeler was lying about his claims. Indeed, much of Levine’s dissatisfaction with the investigation stemmed from the fact that the Customs Agents, like Robles, did not share his dim view of Wheeler. I think the defense would get very little mileage out of attempting to impeach Robles through Levine’s griping about Wheeler.
The majority next argues that there was a reasonable probability that appellants might have been acquitted had the defense been able to show that, in Levine’s opinion, Wheeler had exercised too much control over the course of the investigation. While not having access to the details outlined in the Levine Memorandum, however, the appellants did in fact probe the degree of control Wheeler exercised during the course of the investigation. It was no secret to anyone at trial, least of all the jury, that Wheeler had exercised considerable influence over the conduct of the investigation, and had frequently operated undercover without the supervision or direction of government agents. The majority believes that the jury would have been swayed had it only known of Levine’s complaint that Wheeler was utilizing Levine’s “undercover identity to manipulate the case *1249the way he (Wheeler) saw fit.” Majority at 1241. But Levine in fact testified to the same effect at trial, noting that “Wheeler at different times spoke of things, arrangements, people, that I really wasn’t aware of what he was talking about.” Transcript of Proceedings from February 24, 1989 at 3418. A short while later, Levine noted that there were times during the investigation when he did not know what was going on because Wheeler “had the freedom in an undercover scenario to say and do whatever he as a drug dealer, an ex-drug dealer, deemed appropriate.” Id. at 3426-3428; see also id. at 3456-3459 (Wheeler never told Levine that he had made requests of defendants on Levine’s behalf). Levine concluded:- “I did not control Mr. Wheeler at all.” Id. at 3429. Indeed, the “insightful arguments” which the majority commends the defense for making at trial, see Majority at 1242, were really not so trenchant given that considerable evidence had been introduced to support those arguments, even without access to the Levine Memorandum. I thus once again fail to see how the Levine Memorandum would have contributed anything substantial to the testimony already elicited by the defense at trial.
Finally, that majority seizes upon Levine’s version of Wheeler’s role in “thwarting” an attempt to record a phone call to General Poblano Silva in Mexico. I cannot agree with the majority, however, that this incident would have aided the appellants’ in their efforts to show that their “claims to be acting on behalf of Mexican Army General Poblano Silva were totally false, and that in fact, no one from the Mexican military had actually promised to provide protection.” Majority at 1244. The phone call as tape recorded provided absolutely no support for the government’s case. Wheeler’s act of “thwarting” the phone call the previous evening thus at best assisted the defendants by preventing the government from actually obtaining incriminating evidence. In any event, given the vast amount of evidence introduced against the defendants, I cannot believe that knowledge of this one episode would have persuaded the jury to draw the attenuated inference that Wheeler was aware of the defendants’ “reverse sting” and was misleading the government agents to produce a conviction.
The evidence against the defendants was both voluminous and convincing; the potentially exculpatory portions of the Levine Memorandum sparse and amphibological. Appellants have found nothing more substantial than an ignis fatuus in the Levine Memorandum and, much to my surprise, the majority has chased it. Because I refuse to follow, I respectfully dissent.